Name: 85/424/EEC: Council Decision of 26 March 1985 on the application of the International Agreement on Tropical Timber 1983
 Type: Decision
 Subject Matter: European construction;  international affairs;  wood industry;  cooperation policy
 Date Published: 1985-09-03

 Avis juridique important|31985D042485/424/EEC: Council Decision of 26 March 1985 on the application of the International Agreement on Tropical Timber 1983 Official Journal L 236 , 03/09/1985 P. 0008 - 0008 Finnish special edition: Chapter 11 Volume 11 P. 0225 Spanish special edition: Chapter 11 Volume 22 P. 0138 Swedish special edition: Chapter 11 Volume 11 P. 0225 Portuguese special edition Chapter 11 Volume 22 P. 0138 *****COUNCIL DECISION of 26 March 1985 on the application of the International Agreement on Tropical Timber 1983 (85/424/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the recommendation from the Commission, Whereas the International Agreement on Tropical Timber 1983 was signed by the Community and its Member States on 29 June 1984; Whereas application of the Agreement presupposes both measures by the Community and joint measures by its Member States, HAS DECIDED AS FOLLOWS: Article 1 The Community and its Member States hereby state that they intend to apply the International Agreement on Tropical Timber 1983, in accordance with Articles 34 or 36 thereof, when the Agreement comes into force pursuant to Article 37 thereof. The Community will apply the Agreement provisionally. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit this notification of provisional application on behalf of the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI